Citation Nr: 1205026	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from September 1955 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder that is attributable to his active military service.  Specifically, the Veteran contends that he was diagnosed as having an anxiety disorder in service, which has existed since that time.  Thus, the Veteran believes that service connection is warranted.

A review of the Veteran's service treatment records (STRs) shows that in November 1957, he presented with complaints of sleeplessness.  He indicated that he felt nervous and was experiencing family problems at that time.  In December 1957, he was seen for his nervousness at the 7100th US Air Force Hospital in Wiesbaden, Germany.  It was noted that he had begun to have problems with his marriage in or around February 1957.  The Veteran reported that his then-wife had left him for another man, which was very upsetting to the Veteran.  He stated that he had been "shook up" since that time.  The Veteran was given a prescription for meprobamate.

The examiner stated that the Veteran was quite anxious with frequent motions of the hands and sweating of the palms.  He spoke with frequent blocking and had difficulty expressing himself, appearing on the verge of tears several times during the interview.  The examiner diagnosed the Veteran as having an anxiety reaction, acute, moderate, manifested by difficulty in expressing his anger and frustration, which appeared as an acute anxiety attack.  The examiner indicated that the Veteran had a passive orientation and was therefore having great difficulty adequately expressing the anger aroused by his marital problems.  The examiner stated his belief that the Veteran would continue to have some anxiety due to both his wife's leaving and the frustration of being unable to act overseas.  

The Veteran underwent an examination for re-enlistment purposes in April 1958, at which time he was psychiatrically evaluated as normal.  It was noted that he had been treated for nervousness at the 7100th US Air Force Hospital with no sequelae found.  On an accompanying report of medical history, the Veteran indicated that he had or had had troubles with nervousness.  At the time of his January 1960 separation examination, the Veteran denied nervousness.  He was again psychiatrically evaluated as normal.  

In January 2010, the Veteran was afforded a VA examination in connection with his claim.  The Veteran reported that during service, he received a "Dear John" letter from his then wife and that he became "unglued" as a result.  He indicated that after service, he was involved in a motor vehicle accident while working as a medic with an ambulance service.  He stated that he was diagnosed as having retrograde amnesia and was award short-term disability benefits from the Social Security Administration (SSA).  

The examiner reviewed the record and noted that while the Veteran was not currently receiving psychiatric care, he was seen for a psychiatric evaluation at the St. Cloud, Minnesota, VA medical center (VAMC) in November 2009, on referral from his private physician, at which time he was diagnosed as having a mood disorder with anxiety and depressed mood.  It was noted that the Veteran had indicated to the VA clinician that his symptoms began in service and had persisted since that time, with an increase in severity after a post-service motor vehicle accident.  Upon review of psychiatric test results and a mental status examination, to include consideration of the Veteran's reported history, the VA examiner diagnosed the Veteran as having a depressive disorder, not otherwise specified, and an anxiety disorder, not otherwise specified.  

The VA examiner opined that the Veteran's current psychiatric disabilities were not at least as likely as not due to or aggravated by service.  The examiner acknowledged that the Veteran suffered an acute anxiety reaction in service as a result of circumstances surrounding his marriage.  He stated, however, that that diagnosis is generally understood to reflect a temporary mental health condition and not one likely to lead to permanent disability.  The VA examiner noted that the Veteran did not receive any ongoing mental health treatment after his initial treatment in service.  He indicated that the Veteran's in-service anxiety reaction improved after a short period of time.  He also indicated that the Veteran suffered a more significant injury after service while employed as a medic with an ambulance company and received considerable psychiatric treatment at that time.  The examiner stated that the Veteran currently exhibited symptoms of depression and anxiety and has had periods of time where his depression and anxiety have manifested in acute exacerbations, apparently related to marital problems.

In March 2011, the Veteran's SSA records were associated with the claims folder.  Amongst those records is an April 1970 letter from a private physician who stated that the Veteran had been seen that same month for symptoms of anxiety apparently manifested by excessive drinking of water and excessive urination.  The cause of the anxiety was not indicated, but reference was made to prior muscular pain.  The Veteran was instructed to return to work.  

Of record is also a December 1971 letter from W.G., M.D., who indicated care of the Veteran since July 1970.  Dr. G. noted that in February 1970, the Veteran had been involved in a motor vehicle accident while he was working as a medic for Hennepin County General Hospital.  Dr. G. noted that it was this accident that precipitated the need for psychiatric evaluation.  Dr. G. stated his belief that the Veteran was suffering from post-traumatic neurosis, directly related to the motor vehicle accident, with probably underlying depression.  Dr. G. indicated that the Veteran had been previously hospitalized several times, both at Glenwood Hills Hospital and at The Metropolitan Medical Center.

The Veteran's SSA records also contain a discharge summary signed by Dr. G. for a period of hospitalization from August 27, 1971, to October 26, 1971.  It was noted that the Veteran had been admitted on an emergency basis due to acute agitation and depression, with open weeping and feelings of "'not being able to hang on.'"  It was reported that the Veteran had had "several previous admissions for depression" and depressive episodes and that on one admission, he was diagnosed with early organic brain syndrome, post-traumatic.  Dr. G. indicated that the Veteran had most recently been discharged one month prior following a depressive episode that had been precipitated by finding out that his employee union had voted not to accept him back to the ambulance service.  Upon admission, the Veteran learned that his wife was planning to divorce him due to his irritability, inactivity, and lack of productivity, all of which attributed to his loss of self-esteem and sense of manhood.  It was also noted that following the prior discharge, the Veteran had made a trip to visit his in-laws, during which his driving companion tailgated cars.  The Veteran related that this made him extremely uncomfortable and fearful, most likely due to a previous ambulance accident.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

In light of the evidence summarized above, the Board finds that further development is necessary to ensure that the Board's evaluation of the Veteran's claim will be a fully informed one.  Specifically, the Board notes that the report of the November 2009 psychiatric evaluation conducted at the St. Cloud VAMC and referred to in the January 2010 VA examination report is not of record.  In order for the Board to make an independent review of the Veteran's claims, to include addressing the adequacy of the January 2010 VA examination, all records relied upon by the VA examiner must be obtained and included in the claims folder.  Accordingly, a remand is required for the agency of original jurisdiction (AOJ) to obtain all records related to treatment of the Veteran at the St. Cloud VAMC.  See 38 U.S.C.A § 5103A(b)(1); Golz, supra.

Further, as records from Dr. G. reveal that the Veteran was hospitalized several times for psychiatric reasons in or prior to 1970, the Board finds that a remand is also necessary for the AOJ to seek to obtain relevant private treatment records.  In this regard, efforts should be undertaken to obtain records from Glenwood Hills Hospital and The Metropolitan Medical Center.  The Veteran should also be asked to provide the AOJ with the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include the private physician who referred him to the St. Cloud VAMC for psychiatric evaluation, who may possess additional records pertinent to his claim.  

The Board also finds that, given the information contained in the SSA records associated with the claims folder after the Veteran's January 2010 VA examination, the Veteran should be scheduled for another VA examination in connection with his claim of service connection for an acquired psychiatric disorder, so as to ensure that any opinion regarding etiology of the Veteran's current disability is a fully informed one based on all evidence of record.  The examiner should be asked to render an opinion as to the likelihood that the Veteran's currently diagnosed psychiatric disorder is related to service.  In doing so, the examiner should consider that Veteran's assertion that he has suffered from anxiety and/or depressive symptoms since service, which increased in severity after his post-service work-related motor vehicle accident, and comment on whether the Veteran's current psychiatric disorder is a continuation of the anxiety disorder first diagnosed in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the private physician from whom it was noted during the January 2010 VA examination that he had received treatment.  The AOJ should also request the Veteran provide his dates of treatment/hospitalization at Glenwood Hills Hospital and The Metropolitan Medical Center, as well as the addresses of those facilities.

Following receipt of that information, the AOJ should contact the physicians or facilities in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given opportunity to provide the records.

2.  The AOJ must request from the St. Cloud VAMC any relevant records for treatment of the Veteran from those facilities.  The report of November 2009 psychiatric evaluation referred to by the January 2010 VA examiner must be obtained and associated with the claims folder.  

3.  After the development requested in paragraphs 1 and 2 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should review the record, take a detailed history, which should include specific questions regarding symptomatology between service and the Veteran's post-service motor vehicle accident, examine the Veteran, and provide an opinion as to the medical probabilities that any diagnosed psychiatric disorder is traceable to the Veteran's period of military service.  Specific consideration should be given to the problems noted in the Veteran's service treatment records and the Veteran's lay statements regarding continuity of symptomatology.  The examiner should comment on whether the Veteran's current psychiatric disorder is a continuation of the anxiety disorder first diagnosed in service.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of that opinion, the examiner must specifically identify the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the examiner should be asked to reconcile his or her findings and conclusions with contrary conclusions and opinions of record.  A complete rationale should be provided for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

